
	

114 S1951 IS: To amend the Help America Vote Act of 2002 to require the availability of early voting or no-excuse absentee voting.
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1951
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require the availability of early voting or no-excuse
			 absentee voting.
	
	
		1.Availability of early voting and no-excuse absentee voting
 (a)RequirementSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended— (1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and
 (2)by inserting after section 303 the following new sections:  304.Availability of voting prior to election day (a)In general Each State shall—
 (1)allow individuals to vote in an election for Federal office prior to the date of the election through—
 (A)early voting which meets the requirements of subsection (b); or (B)voting by mail which meets the requirements of subsection (c); and
 (2)publicize the details of any voting allowed under paragraph (1). (b)Early votingEarly voting meets the requirements of this subsection if such voting occurs—
 (1)over a period of 7 consecutive days (including weekend days) during the 10-day period preceding the date of the election;
 (2)for no less than 8 hours on each day such early voting occurs; and (3)in each registrar's jurisdiction and at a sufficient number of locations to permit all citizens of the State reasonable access to voting prior to the date of the election.
 (c)Voting by mailVoting by mail meets the requirements of this subsection if— (1)the State does not require an excuse in order to obtain and cast a ballot by mail for any Federal election; and
 (2)the State does not include any requirements for notarization. (d)Effective dateThis section shall apply with respect to elections held on or after January 1, 2017.
							.
 (b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304. (c)Clerical amendmentThe table of contents of such Act is amended—
 (1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and
 (2)by inserting after the item relating to section 303 the following new item:   Sec. 304. Early voting. . 